Citation Nr: 0000958	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-13 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of 
contusion of the right middle finger.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of September 1997 
and May 1998, from the North Little Rock, Arkansas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service personnel records indicate 
treatment for a contusion of the middle joint of the right 
middle finger.  

3.  VA treatment records, dated in March 1997 show a 
diagnosis of chronic right hand pain secondary to trauma.

4.  The veteran's service medical records indicate a slight 
decrease in hearing acuity between the time of enlistment and 
separation.  

5.  Bilateral hearing loss was first shown on examination in 
May 1972.

6.  No professional medical opinion has been provided which 
indicates that the veteran's current hearing loss disability 
is related to his active service.


CONCLUSIONS OF LAW

1.  Residuals of contusion of the right middle finger were 
incurred during active service.  38 U.S.C.A. § 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for residuals of 
contusion of the right middle finger.

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

A review of the veteran's service medical records indicates 
that he was seen on November 29, 1968 complaining of pain and 
recurrent swelling in the right middle finger after jamming 
it against a stake while on patrol on November 8.  It was 
noted that his finger was still swollen and causing pain.  He 
was referred to the orthopedic clinic.  Examination showed 
swelling.  X-ray examination was negative and a diagnosis of 
traumatic effusion of the middle joint of the right middle 
finger was entered.  The finger was splinted for ten days.

Medical records from the veteran's employer, International 
Paper Company, dated from December 1970 to July 1999 show no 
indication that the veteran had a traumatic injury involving 
the joints of the right middle finger while employed there.  
VA medical records, dated in March 1997, show the veteran 
reporting recurrent hand pain since Vietnam.  X-ray 
examination was negative.  Examination showed no effusion and 
full range of motion.  The diagnosis entered was chronic hand 
pain secondary to trauma.

The Board notes the veteran's testimony at his personal 
hearing, conducted in October 1999.  He stated that he 
injured his right hand while on patrol in Vietnam, by hitting 
a stake in the dark while relieving the on-watch radio relay 
operator.  He reported that subsequent to the injury he 
experienced recurrent pain and swelling while in the field.  
He sought treatment when he returned to a rear area base.  He 
further testified that he currently has difficulty gripping 
items with his right hand and that this is exacerbated by 
cold.

The Board concludes that the objective evidence of record 
indicates that the veteran sustained an injury to his right 
middle finger during active service.  His testimony, and 
medical records, indicate that he has continued to have 
difficulty with the right middle finger, more so in recent 
years.  The Board finds his testimony credible regarding the 
accident, and it is confirmed by the service medical records.  
Medical records since that time show no indication of a 
supervening injury.  Current VA records show a diagnosis of 
chronic right hand pain secondary to trauma.  The only trauma 
shown by the record is the one experienced by the veteran in 
Vietnam.  The Board therefore finds that a grant of service 
connection for residuals of a right middle finger injury is 
in order.


2.  Entitlement to service connection for bilateral hearing 
loss.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in- 
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 and 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1998).  Service connection for 
sensorineural hearing loss may be established based on a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307 and 3.309 (1998); see Under 
Secretary for Health letter (October 4, 1995) (It is 
appropriate for VA to consider sensorineural hearing loss as 
an organic disease of the nervous system and, therefore, a 
presumptive disability.)

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385 (1999).  ("[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a veteran's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 did not 
prevent a veteran from establishing service connection on the 
basis of post- service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
did not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a veteran who seeks to establish service connection for 
a current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. § 1110 (West 1991); 
C.F.R. §§ 3.303 and 3.304 (1998); Hensley, 5 Vet. App. at 
159-60.

The Board has reviewed all the evidence of record, which 
consists of the veteran's service personnel records, his 
contentions in letters to the RO, his audiological tests from 
International Paper from May 1972 through February 1998, and 
his testimony during his personal hearing in 1999.  Records 
from International Paper show a bilateral hearing loss 
disability, pure tone threshold of 40 decibels at 3000 hz in 
the right ear, and 40 decibels at 4000 hz in the left ear on 
his first test in May 1972.

The veteran is not entitled to presumptive service connection 
for sensorineural hearing loss.  He does not contend nor does 
the medical evidence show that hearing loss was manifested in 
the year following his separation from service.  The medical 
evidence shows that he was first found to have sensorineural 
hearing loss in May 1972, approximately 2 years after his 
separation from active service.

Although the veteran's VA audiometric findings have not been 
reported in the claims folder, he testified that he had 
recently been fitted with hearing aids by VA.  The veteran 
has submitted competent evidence of exposure to acoustic 
trauma during service.  He stated that he was exposed to 
noise from weapons explosions, small arms fire and 
helicopters.  His statements are credible in light of his 
service records, which show assignment to a Marine 
reconnaissance battalion in Vietnam.  His statements 
regarding noise exposure during service are accepted as true 
for the purpose of determining whether a well-grounded claim 
has been submitted.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

Therefore, there is sufficient evidence of a current 
disability and of a disease or injury during service, and the 
first two elements of a well-grounded claim for service 
connection have been satisfied.

However, there is no medical evidence showing a nexus, or 
link, between a disease or injury incurred during service and 
the veteran's current hearing loss.  The provisions of 38 
U.S.C. 1154(b) (West 1991) specifically allow combat 
veterans, in certain circumstances, to use lay evidence to 
establish incurrence of a disease or injury during service. 
See, e.g., Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 
1994); Chipego v. Brown, 4 Vet. App. 102, 105 (1993); Sheets 
v. Derwinski, 2 Vet. App. 512, 515 (1992); Smith (Morgan) v. 
Derwinski, 2 Vet. App. 137, 140 (1992). The evidence shows 
that the veteran did engage in combat with the enemy, see 
Zarycki v. Brown, 6 Vet. App. 91 (1993), however, there still 
must be medical evidence tending to show that a nexus, or 
link, between an inservice disease or injury and the current 
hearing loss is plausible.  See Wade v. Brown, 11 Vet. App. 
302, 304-5 (1998).

There is no such evidence in this case.  There is no medical 
evidence showing symptoms of or treatment for hearing loss 
between the veteran's separation from active service in April 
1970 and May 1972 when private employment audiometry records 
show bilateral hearing loss.  The veteran testified that he 
had some problems with his hearing after service, but he did 
not seek medical treatment for this condition.  He stated 
that his hearing gradually worsened while working at the 
paper mill.  However, at no time has a medical professional 
rendered an opinion that the veteran's hearing loss is 
related to his active service in any manner, including the 
inservice acoustic trauma.

The only other evidence linking the veteran's hearing loss to 
his period of service consists of his current statements.  
Accepting his statements as true, he cannot meet his initial 
burden under 38 U.S.C.A. § 5107(a) by simply presenting his 
own opinion as to medical causation.  Lay persons are not 
competent to render an opinion as to medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him an additional VA examination.  38 U.S.C.A. § 
5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-140 (1994).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. App. 
341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  The Board finds VA has no outstanding duty to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  38 
U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground his claim.  The 
veteran has at no time indicated that a medical professional 
has rendered an opinion that he has hearing loss as a result 
of his military service.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.



ORDER

Entitlement to service connection for residuals of contusion 
of the right middle finger is granted.
Entitlement to service connection for hearing loss is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

